                           Case 5:21-cv-01111    Document
                                     UNITED STATES           2 Filed
                                                   DISTRICT COURT,   07/02/21
                                                                   CENTRAL       Page
                                                                           DISTRICT    1 of 3 Page ID #:51
                                                                                    OF CALIFORNIA
                                                                                  CIVIL COVER SHEET
I. (a) PLAINTIFFS ( Check box if you are representing yourself                    D)               DEFENDANTS                 ( Check box if you are representing yourself               D)
                                                                                                    JBS USA Food Company and Swift Beef Company, Delaware Corporations; and DOES
    Lane Stoll
                                                                                                    1-20, inclusive

(b) County of Residence of First Listed Plaintiff                   Riverside, California          County of Residence of First Listed Defendant                          Delaware/Colorado
(EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)

(c) Attorneys (Firm Name, Address and Telephone Number) If you are                                 Attorneys (Firm Name, Address and Telephone Number) If you are
representing yourself, provide the same information.                                               representing yourself, provide the same information.
Regina Spurley (SBN 256908)                                                                        Tritia M. Murata (SBN 234344); Neil S. Tyler (SBN 301719)
Law Offices of Regina Spurley                                                                      MORRISON & FOERSTER LLP
300 N. Lake Ave., Suite 1100, Pasadena, CA 91101                                                   707 Wilshire Blvd., Suite 6000, Los Angeles, CA 90017
Tel: 310-285-8595                                                                                  Tel: 213-892-5200
II. BASIS OF JURISDICTION                 (Place an X in one box only.)                  Ill. CITIZENSHIP OF PRINCIPAL PARTIES-For Diversity Cases Only
                                                                                              (Place an X in one box for plaintiff and one for defendant)
                                                                                                                        PTF         DEF                                             PTF       DEF
D 1. U.S. Government                     D 3. Federal Question (U.S.                     Citizen ofThis State           [8]   1     D      1   Incorporated or Principal Place
                                                                                                                                               of Business in this State
                                                                                                                                                                                    D     4   D     4
        Plaintiff                            Government Not a Party)
                                                                                         Citizen of Another State       D     2     [8]   2    Incorporated and Principal Place     D     5   [8]   5
                                                                                                                                               of Business in Another State
D 2. U.S. Government                     lg] 4. Diversity (Indicate Citizenship          Citizen or Subject of a
                                                                                                                        D     3     □ 3        Foreign Nation
        Defendant                            of Parties in Item Ill)                     Foreign Country


IV. ORIGIN       (Place an X in one box only.)                                                                                                          _Multidistrict
□ 1. Original         lg] 2. Removed from           D
                                             3. Remanded from                  D 4. Reinstated or D 5. Transferred from Another D 6                      L·t·
                                                                                                                                                          1 1gat ion-
                                                                                                                                                                 ·         D
                                                                                                                                                                               8. Multidistrict
                                                                                                                                                                                  Litigation -
           Proceeding        State Court        Appellate Court                        Reopened                 District (Specify)                       Transfer                 Direct File


V. REQUESTED IN COMPLAINT: JURY DEMAND:                                  lg]   Yes     O    No        (Check "Yes" only if demanded in complaint.)

CLASS ACTION under F.R.Cv.P. 23:                        0   Yes    lg] No                         lg] MONEY DEMANDED IN COMPLAINT: $                                not specified
VI. CAUSE OF ACTION               (Cite the U.S. Civil Statute under which you are filing and write a brief statement of cause. Do not cite jurisdictional statutes unless diversity.)
    28 U.S.C. sections 1332, 1441, and 1446. Plaintiff asserts 7 claims against Defendants, for violation of Labor Code section 1102.S; national origin discrimination; failure to
    take reasonable steps to prevent discrimination, harassment, and retaliation; retaliation; wrongful termination; violation of the UCL; and hostile workplace.

VII. NATURE OF SUIT (Place an X in                  one box only).

I       OTHER STATUTES                   CONTRACT            REAL PROPERTY CONT.                   IMMIGRATION                    PRISONER PETITIONS                     PROPERTY RIGHTS                I
□       375 False Claims Act
                                   □    110 Insurance
                                                             □     240 Torts to Land               462 Naturalization               Habeas Corpus:              D   820 Copyrights
                                                                                            □      Application              D      463 Alien Detainee
        376QuiTam
                                   □    120 Marine           □
                                                                   245 Tort Product                                                                             D   830 Patent
□       (31 USC 3729(a))                                           Liability                      465 Other                 D      51 O Motions to Vacate
                                   0                               290 All Other Real       □     Immigration Actions              Sentence                     D   835 Patent - Abbreviated
                                                             □
                                       130 Miller Act
        400 State                                                                                                           D
□                                                                  Property                                                        530 General                      New Drug Application
        Reapportionment                 140 Negotiable                                             TORTS
                                   □                                  TORTS                                                 D      535 Death Penalty            D   840 Trademark
□       41 O Antitrust                  Instrument
                                                                  PERSONAL INJURY
                                                                                             PERSONAL PROPERTY
                                                                                                                                          Other:                D
                                                                                            □
                                        150 Recovery of                                            370 Other Fraud                                                  880 Defend Trade Secrets Act
□       430 Banks and Banking
                                        Overpayment &
                                                             □     31 OAirplane
                                                                                                                      □
                                   □
                                                                                                                                   540 Mandamus/Other               of 2016 (DTSA)

□
        450 Commerce/ICC                Enforcement of             315 Airplane             □      371 Truth in Lending
                                                             □
                                        Judgment                                                                                                                         SOCIAL SECURITY                I
                                                                                                                      □
        Rates/Etc.                                                 Product Liability                                               550 Civil Rights
                                                                                                  380 Other Personal
□       460 Deportation
                                   □    151 MedicareAct            320 Assault, Libel &     □     Property Damage                                               0   861 HIA (1395ff)
        470 Racketeer lnflu-                                 □     Slander                                            □            555 Prison Condition
                                                                                                                                                                D
□       enced & Corrupt Org.            152 Recovery of            330 Fed. Employers'
                                                                                            □
                                                                                                  385 Property Damage
                                                                                                  Product Liability
                                                                                                                                   560 Civil Detainee
                                                                                                                                                                    862 Black Lung (923)

□       480 Consumer Credit        □    Defaulted Student
                                        Loan (Exel. Vet.)    □     Liability
                                                                                                    BANKRUPTCY                □    Conditions of
                                                                                                                                   Confinement
                                                                                                                                                                0   863 DIWC/DIWW (405 (g))
        48S Telephone
                                                             □     340 Marine                                                 FORFEITURE/PENALTY                0   864 SSID Title XVI
D       Consumer Protection Act        153 Recovery of                                             422 Appeal 28
                                   D   Overpayment of
                                                             □
                                                                   345 Marine Product
                                                                                            □      USC 158                        625 Drug Related              0   865 RSI (405 (g))
□       490 Cable/Sat TV
                                       Vet. Benefits
                                                                   Liability
                                                                                                   423 Withdrawal 28        D     Seizure of Property 21

□
        850 Securities/Com-
                                        160 Stockholders'    □     350 Motor Vehicle        □      USC 157                        USC881                                 FEDERAL TAX SUITS              I
        modities/Exchange
                                   □    Suits                      355 Motor Vehicle                CIVIL RIGHTS            D     690Other                           870 Taxes (U.S. Plaintiff or
□
        890 Other Statutory
        Actions                                              □     Product Liability
                                                                                                                                           LABOR                □    Defendant)

                                   □
                                        190 Other                  360 Other Personal       □      440 Other Civil Rights
                                                                                                                            D                                        871 IRS-Third Party 26 USC
□       891 Agricultural Acts           Contract
                                                             □     Injury
                                                                                            □      441 Voting                     71 O Fair Labor Standards
                                                                                                                                  Act
                                                                                                                                                                □    7609
                                        195 Contract               362 Personal Injury-
□
        893 Environmental
        Matters                    □    Product Liability    □     Med Malpratice           [8]   442 Employment            D     720 Labor/Mgmt.
D                                                                  365 Personal Injury-     D     443 Housing/                    Relations
        895 Freedom of Info.
        Act                        □    196 Franchise
                                                             □     Product Liability              Accommodations
                                                                                                                            D     740 Railway Labor Act
                                       REAL PROPERTY                                              445 American with
D       896 Arbitration
                                   D   210Land
                                                                   367 Health Care/
                                                                   Pharmaceutical           D     Disabilities-             D     751 Family and Medical
       899 Admin. Procedures           Condemnation          □     Personal Injury                Employment                      Leave Act
D      Act/Review of Appeal of     D   220 Foreclosure             Product Liability        D     446 American with         D     790 Other Labor
       Agency Decision                                                                            Disabilities-Other              Litigation
                                                                   368 Asbestos
D      950 Constitutionality of    D   230 Rent Lease &
                                                             □     Personal Injury          D      448 Education
                                                                                                                            D     791 Employee Ret. Inc.
       State Statutes                  Eiectment                   Product Liabilitv                                              Security Act


FOR OFFICE USE ONLY:                          Case Number:        5:21-cv-1111
CV-71 (10/20)                                                                          CIVIL COVER SHEET                                                                          Page 1 of3
                           Case 5:21-cv-01111    Document 2 Filed 07/02/21 Page 2 of 3 Page ID #:52
                                     UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                                 CIVIL COVER SHEET

VIII. VENUE: Your answers to the questions below will determine the division of the Court to which this case will be initially assigned. This initial assignment is subject
to change in accordance with the Court's General Orders upon review by the Court of your Complaint or Notice of Removal

QUESTION A: Was this case removed
from state court?                                                  STATE CASE WAS PENDING IN THE COUNTY OF:                                       INITIAL DIVISION IN CACD IS:
               [8J   Yes
                           □    No

If "no," skip to Question B. If "yes," check the
                                                   □     Los Angeles, Ventura, Santa Barbara, or San Luis Obispo                                              Western

box to the right that applies, enter the           □     Orange                                                                                            Southern
corresponding division in response to
Question E, below, and continue from there.        [8J   Riverside or San Bernardino                                                                          Eastern



QUESTION B: Is the United States, or B.1. Do 50% or more of the defendants who reside in                            YES. Your case will initially be assigned to the Southern Division.
one of its agencies or employees, a  the district reside in Orange Co.?
PLAINTIFF in this action?
                                                                                                               □    Enter "Southern" in response to Question E, below, and continue
                                                                                                                    from there.
                                     check one of the boxes to the right ➔
               □     Yes
                           □    No
                                                                                                               □    NO. Continue to Question B.2.

                                                   B.2. Do 50% or more of the defendants who reside in              YES. Your case will initially be assigned to the Eastern Division.
If "no, " skip to Question C. If "yes," answer     the district reside in Riverside and/or San Bernardino
Question B.1, at right.                            Counties? (Consider the two counties together.)             □    Enter "Eastern" in response to Question E, below, and continue
                                                                                                                    from there.

                                                   check one of the boxes to the right                              NO. Your case will initially be assigned to the Western Division.
                                                                                         ➔
                                                                                                               □    Enter "Western" in response to Question E, below, and continue
                                                                                                                    from there.


QUESTION C: Is the United States, or C.1 . Do SO% or more of the plaintiffs who reside in the                       YES. Your case will initially be assigned to the Southern Division.
one of its agencies or employees, a  district reside in Orange Co.?
DEFENDANT in this action?
                                                                                                               □    Enter "Southern" in response to Question E, below, and continue
                                                                                                                    from there.
                                     check one of the boxes to the right    ➔
               □     Yes
                           □    No
                                                                                                               □    NO. Continue to Question C.2.

                                                   C.2. Do SO% or more of the plaintiffs who reside in the          YES. Your case will initially be assigned to the Eastern Division.
If "no, " skip to Question D. If "yes," answer     district reside in Riverside and/or San Bernardino
Question C.1, at right.                            Counties? (Consider the two counties together.)             □    Enter "Eastern" in response to Question E, below, and continue
                                                                                                                    from there.

                                                   check one of the boxes to the right   ➔                          NO. Your case will initially be assigned to the Western Division.

                                                                                                               □    Enter "Western" in response to Question E, below, and continue
                                                                                                                    from there.
                                                                                                               A.                            B.                                C.
                                                                                                                                   Riverside or San             Los Angeles, Ventura,
QUESTION D: Location of plaintiffs and defendants?
                                                                                                        Orange County             Bernardino County             Santa Barbara, or San
                                                                                                                                                                 Luis Obispo County

Indicate the location(s) in which 50% or more of plaintiffs who reside in this district
reside. (Check up to two boxes, or leave blank if none of these choices apply.)                               □                            □                               □
Indicate the location(s) in which 50% or more of defendants who reside in this
district reside. (Check up to two boxes, or leave blank if none of these choices
apply.)                                                                                                       □                            □                               □
                 D.1. Is there at least one answer in Column A?                                               D.2. Is there at least one answer in Column B?
                                     D   Yes       0     No                                                                     D    Yes       0     No

                     If "yes," your case will initially be assigned to the                                       If "yes," your case will initially be assigned to the

                                  SOUTHERN DIVISION.                                                                           EASTERN DIVISION.

     Enter "Southern" in response to Question E, below, and continue from there.                                 Enter "Eastern" in response to Question E, below.

                           If "no," go to question D2 to the right.          ➔                              If "no," your case will be assigned to the WESTERN DIVISION.

                                                                                                                Enter "Western" in response to Question E, below.
                                                                                                                                                                                    !
QUESTION E: Initial Division?                                                                                              INITIAL DIVISION IN CACD

Enter the initial division determined by Question A, B, C, or D above:
                                                                                     ➔                                               EASTERN

QUESTION F: Northern Counties?
Do 50% or more of plaintiffs or defendants in this district reside in Ventura, Santa Barbara, or San Luis Obispo counties?                                D    Yes       [gj   No

 CV-71 (10/20)                                                                     CIVIL COVER SHEET                                                                     Page2of3
                        Case 5:21-cv-01111    Document
                                  UNITED STATES           2 Filed
                                                DISTRICT COURT,   07/02/21
                                                                CENTRAL       Page
                                                                        DISTRICT    3 of 3 Page ID #:53
                                                                                 OF CALIFORNIA
                                                                             CIVIL COVER SHEET

IX(a). IDENTICAL CASES: Has this action been previously filed in this court?                                                                   [8J   NO            0      YES

        If yes, list case number(s):

IX(b). RELATED CASES: Is this case related (as defined below) to any civil or criminal case(s) previously filed in this court?
                                                                                                                                               [8J   NO            0     YES
        If yes, list case number(s):



        Civil cases are related when they (check all that apply):

              D     A. Arise from the same or a closely related transaction, happening, or event;

              D     B. Call for determination of the same or substantially related or similar questions of law and fact; or

              D     C. For other reasons would entail substantial duplication of labor if heard by different judges.

        Note: That cases may involve the same patent, trademark, or copyright is not, in itself, sufficient to deem cases related.



        A civil forfeiture case and a criminal case are related when they (check all that apply):

              □     A. Arise from the same or a closely related transaction, happening, or event;


              □     B. Call for determination of the same or substantially related or similar questions of law and fact; or


              □
                    C. Involve one or more defendants from the criminal case in common and would entail substantial duplication of
                    labor if heard by different judges.


X. SIGNATURE OF ATTORNEY
(OR SELF-REPRESENTED LITIGANT): _/s_/_Tr_it_ia_M_._M_u_r_at_a_ _ _ _ _ _ _ _ _ _ _ __                                               DATE: July 2, 2021

Notice to Counsel/Parties: The submission of this Civil Cover Sheet is required by Local Rule 3-1. This Form CV-71 and the information contained herein
neither replaces nor supplements the filing and service of pleadings or other papers as required by law, except as provided by local rules of court. For
more detailed instructions, see separate instruction sheet (CV-071A).




Key to Statistical codes relating to Social Security Cases:

     Nature of Suit Code       Abbreviation                    Substantive Statement of Cause of Adion
                                                   All claims for health insurance benefits (Medicare) under Title 18, Part A, of the Social Security Act, as amended. Also,
        861                       HIA              include claims by hospitals, skilled nursing facilities, etc., for certification as providers of services under the program.
                                                   (42 U.S.C. 1935FF(b))

        862                        BL              All claims for "Black Lung" benefits under Title 4, Part B, of the Federal Coal Mine Health and Safety Act of 1969. (30 U.S.C.
                                                   923)

                                                   All claims filed by insured workers for disability insurance benefits under Title 2 of the Social Security Act, as amended; plus
        863                        DIWC            all claims filed for child's insurance benefits based on disability. (42 U.S.C. 405 (g))

                                                   All claims filed for widows or widowers insurance benefits based on disability under Title 2 of the Social Security Act, as
        863                       DIWW             amended. (42 U.S.C. 405 (g))

                                                   All claims for supplemental security income payments based upon disability filed under Title 16 of the Social Security Act, as
        864                       SSID
                                                   amended.

        865                        RSI             All claims for retirement (old age) and survivors benefits under Title 2 of the Social Security Act, as amended.
                                                   (42 u.s.c. 405 (g))




CV-71 (10/20)                                                                  CIVIL COVER SHEET                                                                   Page 3of3
